Citation Nr: 1625777	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-35 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 0 percent for service-connected migraine headaches (herein headaches).  

2.  Entitlement to service connection for a respiratory disability, to include allergic rhinitis, bronchitis and chronic sinusitis.

3.  Entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder mixed with anxiety and depressed mood, depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral shin splints.  

5.  Entitlement to service connection for pyelonephritis, claimed as kidney infection.

6.  Entitlement to service connection for urticaria, claimed as skin disease.

7.  Entitlement to service connection for colitis, claimed as severe stomach pain.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1980 to March 1983 and from September 1983 to February 1991.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to service connection for all the service connection claims on appeal and granted entitlement to service connection for migraine headaches and assigned a 0 percent disability rating, effective March 10, 2009.

The Veteran testified at an April 2016 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the Statement of the Case (SOC) issued in October 2012, the Veteran submitted additional evidence (in the form of medical records) in May 2016; such evidence was accompanied by a waiver of review by the Agency of Original Jurisdiction (AOJ).
With respect to the acquired psychiatric disability claim, the Veteran filed a claim for entitlement to service connection in March 2009 for depression.  The evidence of record indicated multiple acquired psychiatric disability diagnoses.  As such, the Board has characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

Similarly, the Veteran filed a claim for entitlement to service connection in March 2009 for acute sinusitis, bronchitis and lungs prominent bronchopulmonary marking.  The May 2010 rating decision on appeal denied claims for entitlement to service connection for allergic rhinitis, claimed as acute sinusitis, and bronchitis, to include claim for lung prominent bronchopulmonary marking.  The October 2012 SOC continued the denial of the same claims, as well as additionally denying entitlement to service connection for chronic sinusitis.  These three conditions (rhinitis, bronchitis and sinusitis) all relate to the respiratory system and as will be discussed further below, the evidence of record variously referenced all three conditions.  Upon review, the Board concludes that with the March 2009 claim, the Veteran was seeking entitlement to service connection for the symptoms of any respiratory disability that she may have, not for a particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating, in the context of the scope of a claim involving mental conditions, "the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him").  As such, the Board has characterized the issue on appeal as entitlement to service connection for a respiratory disability.

The issues of entitlement to an initial disability rating in excess of 0 percent for service-connected headaches and entitlement to service connection for a respiratory disability, an acquired psychiatric disability and bilateral shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On April 29, 2016 at the Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of her appeal was requested with respect to the claims for entitlement to service connection for pyelonephritis, urticaria and colitis.


CONCLUSION OF LAW

With respect to the claims for entitlement to service connection pyelonephritis, urticaria and colitis, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  With respect to the claims for entitlement to service connection for pyelonephritis, urticaria and colitis, the Veteran has withdrawn her appeal related to these issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and they are dismissed.


ORDER

The appeals for entitlement to service connection for pyelonephritis, urticaria and colitis are dismissed.



	(CONTINUED ON NEXT PAGE)
REMAND

Headaches

As noted above, in May 2010 the AOJ granted entitlement to service connection and assigned a 0 percent disability rating for service-connected headaches.  The Veteran's service-connected headaches are rated under Diagnostic Code 8100 (Migraine), which assigns a 10 percent disability rating for characteristic prostrating attacks averaging one in 2 months over last several months, a 30 percent disability rating for characteristic prostrating attacks occurring on an average once a month over last several months and a 50 percent disability rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran was afforded a VA neurological disorders examination in April 2010 and the examination report noted weekly and constant headaches, but noted that "[a]ttacks are not prostrating; ordinary activity is possible."  At the April 2016 Board hearing, the Veteran testified regarding her headaches that she had prostrating attacks that occurred about twice a month and that she has to miss work when the prostrating attacks occur.  The Veteran additionally testified that during a prostrating attack, "the lights reflecting on my eyes, it's really hard to see, just blurring headaches.  Sometimes I get really sick, so I have to just lie down and just rest myself" and reported that if the light is bothering her, she has to go to a completely dark place.  In light of the Veteran's testimony at the April 2016 Board hearing indicating possible increased severity of her service-connected headaches since the last VA examination in April 2010, the Board concludes that remand is required to afford the Veteran a new VA examination that addresses the current severity of her service-connected condition.  

In addition, the Board notes that at the April 2016 Board hearing the Veteran reported receiving private medical treatment, to include medication, from a Dr. P. (noted to be a neurologist) for her service-connected headaches.  The Veteran submitted private medical records in May 2016 that are dated from 2011 to 2016, but it does not appear that these records included any records from Dr. P.  The submitted records included limited reference or information relating to headaches.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include from Dr. P. (referenced as a neurologist providing treatment for headaches), or to complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2015) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records"). 

Respiratory Disability

As noted in in the introduction, the Veteran filed a claim for entitlement to service connection in March 2009 for acute sinusitis, bronchitis and lungs prominent bronchopulmonary marking and the Board has characterized the issue on appeal as entitlement to service connection for a respiratory disability.  The Veteran's STRs included various references to respiratory symptoms, to include diagnoses of sinusitis and bronchitis.  For example, August 1984 and February 1987 sinus series radiographic reports noted impressions of sinusitis and a September 1989 chest x-ray report noted "prominent bronchopulmonary markings at the bases" and an impression of "[f]indings suggestive of bronchitis."  A January 1991 Report of Medical History form, accompanying the Veteran's separation examination report, noted that the Veteran reported having ever had or having now sinusitis and chronic cough.

The Veteran was afforded a VA Nose, Sinus, Larynx, and Pharynx examination in April 2010 and the examination report noted that the Veteran reported having seasonal allergic rhinitis, that she was on medication "for sinusitis for the last several days" and that she experienced sinusitis "once a year in spring."  A diagnosis was noted of allergic rhinitis.  The Veteran was also afforded a VA respiratory examination in April 2010 and the examination report noted that the Veteran reported "that she takes albuterol daily for her asthma for several years."  A pulmonary function test was noted to be normal.  Under the diagnosis section, normal pulmonary function was noted.  Private medical records during the appeal period, from Choice Family Medicine received in May 2016, appeared to only reference a diagnosis of allergic rhinitis. 
At the April 2016 Board hearing, the Veteran provided testimony regarding in-service respiratory symptoms and treatment; rhinitis, sinusitis and bronchitis were, essentially, used interchangeably by the Veteran's representative.  The Veteran testified that she initially noticed having an issue "[p]robably during basic training," that she went to sick call and received medication, that she received refills and that she is currently receiving treatment.  

The Board notes that the April 2010 VA examination report, while providing a diagnosis of allergic rhinitis and noting that the Veteran was on medication "for sinusitis for the last several days" and that the Veteran experienced sinusitis "once a year in spring," did not provide an opinion addressing the etiology of any respiratory disability.  As noted above, the Veteran's STRs included various references to respiratory symptoms.  As no opinion was provided, and because there appears to be some question as to the respiratory disability present, the Board finds that remand is required for a new VA examination and opinion, as detailed further in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).    

Acquired Psychiatric Disability

The Veteran filed a claim for entitlement to service connection in March 2009 for depression.  At the April 2016 Board hearing, the Veteran testified that she first began to experience adjustment disorder "[p]robably around the '80s, around '83."  The Veteran reported going to sick call and being given medication.  The Veteran also reported that she sought private medical treatment for depression after separation from service in "[p]robably about '91 or '92."  The Veteran stated that she did not remember the doctor whom she received such treatment from.     

The Veteran's STRs appeared to not include any sick call visits related to mental health.  A January 1991 Report of Medical History form, accompanying the Veteran's separation examination report, noted that the Veteran reported having ever had or having now depression or excessive worry.  The accompanying portion completed by a medical professional stated "never been [treated] for depression."  A January 1991 Report of Mental Status Evaluation, noted to be for a service member being considered for discharge, included various check boxes, which noted that the Veteran's behavior was normal, that she was fully alert, fully oriented, had unremarkable mood or affect, clear thinking process, normal thought content and good memory.  It was noted that the Veteran had the mental capacity to understand and participate in the proceedings and was mentally responsible.  

The Veteran was afforded a VA mental examination in April 2010 and a diagnosis was provided of adjustment disorder mixed with anxiety and depressed mood.  The examiner stated that:

The adjustment disorder is associated with current stressors (Veteran is primary caretaker for her mother who suffers from dementia, [V]eteran has a close relationship with only one of her four children).  The adjustment disorder is not related to the [V]eteran's military service.  The [January 1991] Mental Status Examination report reflected that the [V]eteran was not diagnosed with a mental disorder.

Upon review, the Board concludes that the provided opinion is inadequate and that remand is required for an additional VA examination and opinion, as outlined further in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner's rationale was based entirely on the fact that the January 1991 Mental Status Examination report did not reflect a diagnosis of a mental disorder.  As noted, the January 1991 Report of Mental Status Evaluation included various check boxes.  The Board notes that none of the checkboxes on the form related to a diagnosis and there was no notation that a diagnosis was not warranted.  Moreover, the lack of a diagnosis does not mean that mental health symptoms were not present in service.  In this regard, as noted, on the January 1991 Report of Medical History form the Veteran reported having ever had or having now depression or excessive worry.  In addition, information obtained subsequent to the April 2010 VA opinion included the Veteran's report at the April 2016 Board hearing that she first began to experience adjustment disorder "[p]robably around the '80s, around '83" and that she sought private medical treatment for depression shortly after separation from service.  In light of the inadequate opinion provided and the additional information from the Veteran, remand is required for a new VA examination and opinion.  
In addition, the Board notes that private medical records submitted in May 2016 from Therapy Center Valdosta also included a diagnosis of PTSD (as well as depression).  It is not clear from these records what stressor the PTSD diagnosis was based on, though some references were made to issues with a previous spouse.  For example, an April 2013 note referenced "history of extreme physical, financial, and sexual abuse in her first marriage."  The Board notes that the Veteran's March 2009 VA Form 21-526 (Veteran's Application for Compensation and/or Pension) noted a first marriage from May 1975 to August 1987; the Veteran's active service was from March 1980 to March 1983 and from September 1983 to February 1991.  No development has been conducted related to PTSD and on remand, subsequent to the requested VA examination and opinion, the AOJ should conduct any development deemed necessary related to PTSD.    

Bilateral Shin Splints

The Veteran filed a claim for entitlement to service connection in March 2009 for shin splints.  The Veteran's STRs included various references to shin splints.  For example, a May 1987 pelvic and lower extremity bone scan report included an impression of stress changes of the tibiae bilaterally, right much more intense than the left.  A May 1987 STR referenced these results and including an assessment of bilateral shin splints.  There is a temporary profile of record as well, limiting the Veteran's running due to shin splints.

The Veteran was afforded a VA bones examination in April 2010.  The examination report noted that the Veteran reported that "[s]he has no pain in her pretibial area since she stopped PT in her [active duty]."  A diagnosis was noted of "shin-splint-resolved-no other residual-normal exam today."  At the April 2016 Board hearing, the Veteran testified that she was "still having an issue" with shin splints.  The Veteran also referenced private medical records indicating that her "knee is rubbing bone to bone" and that her doctor told her this was because of her shin splints.  As noted, the Veteran submitted medical records in May 2016.  These records did not appear to reference the Veteran's shins specifically, but did reference lower extremity symptomatology.  For example, private medical records from Choice Family Medicine included a July 2014 note referencing chronic left lower extremity pain and a diagnosis of pain in lower limb, a June 2014 note referencing bilateral calf tenderness, a May 21, 2014 note referencing complaint of "intermittent episodes of leg and calf pain, especially in the left leg with prolonged standing" and noting a diagnosis of pain in lower limb and a May 8, 2014 note referencing joint pain and stiffness "especially lower extremities."  

While the current medical evidence does not appear to include a diagnosis related to the Veteran's shins, in light of the Veteran's testimony at the April 2016 Board hearing and the private medical records referencing lower extremity symptomatology, the Board concludes that remand is required for an additional VA examination.  As the prior April 2010 VA bones examination found, essentially, no current disability related to the Veteran's bilateral shins and subsequent evidence indicated that such a disability may exist, the examiner on remand will be asked to identify any left or right shin disability present during the appeal period and to provide an opinion addressing direct service connection for any identified disability.          

In addition, the Board notes that a July 2014 private medical record from Choice Family Medicine referenced, after noting a complaint of continuing left leg pain, that the Veteran had been seen by an orthopedist.  It does not appear that the submitted medical records included records from an orthopedist.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include from an orthopedist, or to complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she either provides any outstanding relevant private treatment records, to include from Dr. P. (referenced as a neurologist providing treatment for headaches) or an orthopedist, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  After completing the above development outlined in item 1 to the extent possible, afford the Veteran an appropriate VA examination to determine the current severity of her service-connected headaches.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail. The claims file must be made available to the examiner for review.

3.  After completing the above development outlined in item 1 to the extent possible, afford the Veteran an appropriate VA examination for her respiratory disability claim.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

a.  Identify any respiratory disability that has been present at any point during the appeal period (dating to approximately March 2009). 

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any respiratory disability present at any point during the appeal period (dating to approximately March 2009), to include sinusitis, bronchitis or rhinitis, had its clinical onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the STRs that included various references to respiratory symptoms, some of which were discussed further in the body of the remand above (VBMS, 2 documents labeled STR-Medical, receipt date 7/23/09, page 124, 126 and others of 136 pages and 72 page documents).  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it

4.  After completing the above development outlined in item 1 to the extent possible, afford the Veteran an appropriate VA examination for her acquired psychiatric disability claim.  

All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disability present at any point during the appeal period (dating to approximately March 2009), to include adjustment disorder, depression or PTSD, had its clinical onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the STRs that included a January 1991 Report of Medical History form, accompanying the Veteran's separation examination report, noting that the Veteran reported having ever had or having now depression or excessive worry (VBMS, document labeled STR-Medical, receipt date 7/23/09, page 72 out of 73).

Additional attention is invited to the Veteran's testimony at the April 2016 Board hearing that she first began to experience adjustment disorder "[p]robably around the '80s, around '83," that she sought private medical treatment for depression after separation from service in "[p]robably about '91 or '92" and her statement that "I was a single parent right before Desert Storm, and they were getting ready to send me over, and I had two children at the time, and being separated from them, it created such a hardship because in fact they were teenagers...My mom, she wouldn't agree to take care of them.  And so, you know, a single parent, I didn't know what I was going to do, and so that was one of the reasons that I did get out was because of the hardship because of the fact I wouldn't have anybody take care of my children" (VBMS, document labeled Hearing Testimony, receipt date 4/28/2016).     

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
5.  After completing the above development outlined in item 1 to the extent possible, afford the Veteran an appropriate VA examination for her bilateral shin splints claim.  

All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

a.  Identify any left or right shin disability that has been present at any point during the appeal period (dating to approximately March 2009). 

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any left or right shin disability present at any point during the appeal period (dating to approximately March 2009), to include bilateral shin splints if present, had its clinical onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the STRs that contained various references to shin splints and specifically a May 1987 pelvic and lower extremity bone scan report that included an impression of stress changes of the tibiae bilaterally, right much more intense than the left, to a Physical Profile limiting running due to shin splints, and to a May 1987 STR that referenced these results and included an assessment of bilateral shin splints (VBMS, document labeled STR-Medical, receipt date 7/23/09, pages 15, 66, and 122 out of 136).  

Additional attention is invited to the various private medical records from Choice Family Medicine, examples of which were discussed further in the body of the remand above, that referenced lower extremity symptomatology (VBMS, document labeled Medical Treatment Record - Non-Government Facility, receipt date 5/10/2016, 35 page document).  

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and her representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


